            Case 21-20550           Doc 2      Filed 02/12/21 Entered 02/12/21 16:32:06                         Desc Main
                                                  Document    Page 1 of 2
                                                                                                                    [       ] AMENDED
                                           UNITED STATES BANKRUPTCY COURT
                                            WESTERN DISTRICT OF TENNESSEE
In Re:
                 (1) Juanita Lewis Hill                                           Case No.
                         xxx-xx-6977
                 (2)                                                              Chapter 13

Debtor(s)
                                                        CHAPTER 13 PLAN
ADDRESS:                  (1)      3140 Sinclair St.          (2)
                                   Memphis TN 38127
PLAN PAYMENT:
 DEBTOR (1) shall pay              $1,040.00         ( ) weekly, ( ) every two weeks, ( ) semi-monthly, or ( X ) monthly, by:
     ( ) PAYROLL DEDUCTION from:                                                  OR (X) DIRECT PAY.

 DEBTOR (2) shall pay              $                 ( ) weekly, ( ) every two weeks, ( ) semi-monthly, or ( ) monthly, by:
     ( ) PAYROLL DEDUCTION from:                                                  OR ( ) DIRECT PAY.

1. THIS PLAN [Rule 3015.1 Notice]:
    (A) CONTAINS A NON-STANDARD PROVISION. [See plan provision #19]                                  ( ) YES            (X) NO
    (B) LIMITS THE AMOUNT OF A SECURED CLAIM BASED ON VALUATION
        OF THE COLLATERAL FOR THE CLAIM. [See plan provisions #7 and #8]                             ( ) YES            (X) NO
    (C) AVOIDS A SECURITY INTEREST OR LIEN. [See plan provision #12]                                 (X) YES            ( ) NO
2. ADMINISTRATIVE EXPENSES: Pay filing fee and Debtor(s)’ attorney fee pursuant to Confirmation Order.
3. AUTO INSURANCE: ( ) Included in Plan; OR (X) Not included in Plan; Debtor(s) to provide proof of insurance at §341 meeting.
4. DOMESTIC SUPPORT: Paid by: ( ) Debtor(s) directly, ( ) Wage Assignment, OR ( ) Trustee to:                           Monthly
                                                                                                                        Plan Payment
                                                            ; ongoing payment begins                                    $
                                                     Approximate arrearage:                                             $
                                                            ; ongoing payment begins                                    $
                                                     Approximate arrearage:                                             $
5. PRIORITY CLAIMS:                                                                      Value of                       Monthly
                                                                                         Claim                          Plan Payment
                                                                                                                        $
                                                                                                                        $
6. HOME MORTGAGE CLAIMS:                    ( ) Paid directly by Debtor(s); OR (X) Paid by Trustee to:                  Monthly
                                                                                                                        Plan Payment
   SN Servicing Corp                                         ; ongoing payment begins JUNE 2021                         $491.44
                          Approximate arrearage:     $14,000.00                       Interest: 0.0             %       $370.00
                                                              ; ongoing payment begins                                  $
                          Approximate arrearage:                                         Interest:              %       $
7. SECURED CLAIMS:                                                     Value                         Rate of            Monthly
   [Retain lien 11 U.S.C. §1325 (a)(5)]                                of Claim                      Interest           Plan Payment
                                                                                                                %       $
                                                                                                                %       $
                                                                                                                %       $
                                                                                                                %       $
           Case 21-20550        Doc 2     Filed 02/12/21 Entered 02/12/21 16:32:06                  Desc Main
                                             Document    Page 2 of 2
8. SECURED AUTOMOBILE CLAIMS FOR DEBT INCURRED WITHIN 910 DAYS OF FILING, AND OTHER SECURED CLAIMS
   FOR DEBT INCURRED WITHIN ONE YEAR OF FILING:    Value                  Rate of      Monthly
   [Retain lien 11 U.S.C. §1325 (a)]               of Claim               Interest     Plan Payment
                                                                                                    %             $
                                                                                                    %             $
                                                                                                    %             $
                                                                                                    %             $
9. SECURED CLAIMS FOR WHICH COLLATERAL WILL BE SURRENDERED; STAY IS TERMINATED UPON CONFIRMATION FOR
   THE LIMITED PURPOSE OF GAINING POSSESSION AND COMMERCIALLY REASONABLE DISPOSAL OF COLLATERAL:
                                                                 Collateral:
                                                                 Collateral:
10. SPECIAL CLASS UNSECURED CLAIMS:                              Value                   Rate of                  Monthly
                                                                 of Claim                Interest                 Plan Payment
                                                                                                    %             $
                                                                                                    %             $
                                                                                                    %             $
                                                                                                    %             $
11. STUDENT LOAN CLAIMS AND OTHER LONG TERM CLAIMS:
   US Dept of Education                                          (X) Not provided for    OR ( ) General unsecured creditor
                                                                 ( ) Not provided for    OR ( ) General unsecured creditor
                                                                 ( ) Not provided for    OR ( ) General unsecured creditor
12. THE JUDICIAL LIENS OR NON-POSSESSORY, NON-PURCHASE MONEY SECURITY INTEREST(S) HELD BY THE
    FOLLOWING CREDITORS ARE AVOIDED TO THE EXTENT ALLOWABLE PURSUANT TO 11 U.S.C. §522(f):
   Unifund CCR Partners c/o Mendelson Law Firm (SCGS Docket Number 1576294, SC Register’s instrument Number 12141962)

13. ABSENT A SPECIFIC COURT ORDER OTHERWISE, ALL TIMELY FILED CLAIMS, OTHER THAN THOSE
    SPECIFICALLY PROVIDED FOR ABOVE, SHALL BE PAID AS GENERAL UNSECURED CLAIMS.
14. ESTIMATED TOTAL GENERAL UNSECURED CLAIMS:                               $22,343.34              .
15. THE PERCENTAGE TO BE PAID WITH RESPECT TO NON-PRIORITY, GENERAL UNSECURED CLAIMS IS:
   ( )          %, OR,
   (X) THE TRUSTEE SHALL DETERMINE THE PERCENTAGE TO BE PAID AFTER THE PASSING OF THE FINAL BAR DATE.
16. THIS PLAN ASSUMES OR REJECTS EXECUTORY CONTRACTS:
                                                                 ( ) Assumes       OR    ( ) Rejects.
                                                                 ( ) Assumes       OR    ( ) Rejects.
                                                                 ( ) Assumes       OR    ( ) Rejects.
17. COMPLETION: Plan shall be completed upon payment of the above, approximately         60             months.
18. FAILURE TO TIMELY FILE A WRITTEN OBJECTION TO CONFIRMATION SHALL BE DEEMED ACCEPTANCE OF PLAN.
19. NON-STANDARD PROVISION(S):



                                                                                                                                 .
   ANY NON-STANDARD PROVISION STATED ELSEWHERE IS VOID.
20. CERTIFICATION: THIS PLAN CONTAINS NO NON-STANDARD PROVISIONS EXCEPT THOSE STATED IN PROVISION 19.

         /s/ Herbert D. Hurst                            Date:   February 12, 2021
         Herbert D. Hurst (18721)
         Attorney for Debtor(s)
         P.O. Box 41497, Memphis, Tennessee 38174-1497
         Phone: (901) 725-1000 Fax: (901) 725-4700
